DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the panel includes a short ring line connected to the first pad, and the short ring line extends to the first side between the first cut portion and the second cut portion, and is covered with the first extension portion of the inorganic film,” as recited in claim 1.
Leesei et al (CN 106887447 A, hereinafter Leesei), the closest reference, discloses a semiconductor device (FIG. 6) comprising: 
a panel (panel including layers 210-240) including an inorganic film, (inorganic layer 230 and buffer layer 220) and a first pad (active layer 110) and a second pad (connection line 280) positioned on the inorganic film; 5and 
a line substrate (at least buffer layer 250) including a first connection line (gate terminal connection 19g) electrically connected to the first pad, and a second connection line (source connection section 19s) electrically connected to the second pad, the line substrate positioned on the panel, (See FIG. 3A) 10wherein 
the inorganic film includes a first cut portion (portion of inorganic 230 containing CH4) overlapping the first connection line, a second cut portion (portion of inorganic 230 containing CH5) overlapping the second connection line, and a first extension portion (portion of inorganic 230 between CH4 and CH5) between the first cut portion 15and the second cut portion, and 
the first cut portion, the second cut portion, and the first extension portion extend to a first side of the panel.  (See FIG. 6, where each element extends to a bottom of the panel)
However, Leesei does not explicitly teach “the panel includes a short ring line connected to the first pad, and the short ring line extends to the first side between the first cut portion and the second cut portion, and is covered with the first extension portion of the inorganic film,” as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-4 and 6-8 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.